Citation Nr: 0712916	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  98-13 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD). 

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for a right ankle 
disability. 

3.  Entitlement to service connection for arthritis of the 
back and legs.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from August 1974 to July 
1975.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which denied entitlement to service connection 
for PTSD, a right ankle disability, and arthritis of the back 
and legs.  

In the April 1998 rating decision, the RO adjudicated the 
claim of entitlement to service connection for a right ankle 
disability on the merits and the claim was denied.  This 
claim had been previously denied in April 1985 and May 1988 
rating decisions.  Those decisions were final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).  The Board 
has a jurisdictional responsibility to consider whether it 
was proper for a claim to be reopened.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, the Board will 
first determine whether new and material evidence has been 
submitted.  If new and material evidence has been received, 
the Board will reopen the claim and consider entitlement to 
service connection for a right ankle disability.    

The veteran submitted additional pertinent evidence to the 
Board in August 2006, December 2006, and February 2007 with a 
waiver of consideration by the agency of original 
jurisdiction pursuant to 38 C.F.R. § 20.1304.  Therefore, the 
Board finds that the solicitation of a waiver and/or remand 
for the RO's initial consideration of this evidence is not 
required.  38 C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1.  The veteran did not participate in combat with the enemy, 
and her claimed in-service stressor of sexual assault has not 
been sufficiently corroborated by credible supporting 
evidence.

2.  In a April 1985 rating decision, the RO denied 
entitlement to service connection for a right ankle 
disability on the basis that there was no current disability.       

3.  In a May 1988 rating decision, the RO determined that new 
and material evidence had not been received to reopen the 
claim for a right ankle disability.

3.  The evidence added to the record since the May 1988 
rating decision, when considered by itself or in connection 
with evidence previously assembled, is new and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for a 
right ankle disability.     

4.  A right ankle disability was detected after service and 
there is no competent evidence which relates this disorder to 
service.  

5.  Disabilities of the low back and legs to include 
arthritis were detected more than one year after service and 
there is no competent evidence which relates these 
disabilities to service or to a service-connected disability.   


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006). 

2.  Evidence added to the record since the final May 1988 
rating decision is new and material; thus, the claim of 
entitlement to service connection for a right ankle 
disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2001).

3.  A right ankle disability was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006). 

4.  Disabilities of the low back and legs to include 
arthritis were not incurred in, or aggravated by, active 
military service, may not be so presumed, and are not the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

Service Connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2006). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006). 

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if arthritis or a psychosis became manifest to a 
degree of 10 percent or more within one year from the date of 
the veteran's termination of such service, that condition 
would be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  Such a presumption would be rebuttable, however, 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

In order to grant service connection for PTSD to a non-combat 
veteran, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996). 

Effective March 7, 2002, 38 C.F.R. § 3.304(f) (relating to 
direct service connection for PTSD) was amended with regard 
to the type of evidence that may be relevant in corroborating 
a veteran's statement regarding the occurrence of a stressor 
in claims for service connection of PTSD resulting from 
personal assault.  The amendment, 38 C.F.R. § 3.304(f)(3), 
provides, in pertinent part, that [i]f a PTSD claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3). 

New and Material Evidence

The governing regulations provide that an appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2006).  Rating 
actions from which an appeal is not perfected become final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Entitlement to service connection for PTSD

During this appeal, 38 C.F.R. § 3.304(f) was amended, 
effective March 7, 2002, to preclude denying a claim for 
service connection for PTSD based on an alleged personal 
assault in service unless the veteran was first notified of 
types of non-service records that might corroborate such a 
stressor and be given the opportunity to submit such 
evidence.  The amendment in 2002 to section 3.304(f) 
including the changes provided by the M21-1 provisions, 
simply articulated more clearly the evidentiary burden 
required of claimants alleging that PTSD is due to personal 
assault in service by noting alternative sources of evidence 
that might provide credible supporting evidence of the 
noncombat stressor in such claims.  Those provisions did not 
create a "new cause of action" or a "new basis of 
entitlement" to the benefit sought.  Anglin v. West, 11 Vet. 
App. 361, 368 (1998); see also Patton v. West, 12 Vet. App. 
272, 278 (1999).  

The competent evidence of record establishes that the veteran 
does not currently have PTSD due to a personal assault in 
service.  The veteran asserts that in service, while she was 
stationed at Fort Sheridan, she attended a party where she 
and others were drinking.  The veteran reported that she was 
new to drinking and could not remember much.  She stated that 
she remembers waking up with Private G. on top of her.  She 
contends that she was raped by G.  The veteran stated that 
she fought with G.  She asserts that she went to sick call 
the next day and was given some cream for tearing.  She 
states that a couple of days later, she got a call from the 
Criminal Investigation Command (CID).  The veteran asserts 
that she told CID about the rape.  See the veteran's 
statement dated in August 2003.  

Of record is a CID Investigative Report which corroborates 
that the veteran was interviewed in conjunction with a 
criminal investigation in service.  The criminal 
investigation occurred from April 1975 to June 1975.  The 
veteran did not report a rape to the investigators.  She 
related to the investigators that she engaged in a sexual act 
with G.  The report also shows that G. was interviewed by 
investigators and reported that he engaged in a sexual act 
with the veteran.      

The veteran underwent a VA psychiatric examination in August 
2005 in order to obtain a medical opinion as to whether 
evidence indicates that a personal assault occurred.  The VA 
examination report indicates that the examiner reviewed the 
claims folder and examined the veteran.  The examiner noted 
that the veteran reported that she had been the victim of a 
homosexual rape in service (at the time of the rape, the 
veteran was a male; the veteran underwent a gender change 
after service).  The examiner indicated that the veteran 
reported that she had been ashamed to report the rape to the 
desk sergeant.  The examiner noted that the veteran indicated 
that the next day, she went to sick call and was given some 
medication for pain.  The examiner further noted that the 
veteran reported that several days later, she was called into 
a CID investigation and she told the investigators that she 
was raped but they did not believe her or that the act was 
non-consensual.  The VA examiner pointed out that the 
veteran's account of the incident given at the August 2005 VA 
examination was decidedly different than the account in the 
transcripts of the CID investigation.  

The Axis I diagnosis was major depressive disorder, recurrent 
and moderate, and alcohol dependence in sustained partial 
remission.  The VA examiner noted that the veteran's past 
diagnoses included severe dysthymia, depression, PTSD, and 
avoidant personality disorder.  The VA examiner stated that 
for the purposes of this examination, it was not possible to 
diagnose PTSD without speculation.  The VA examiner indicated 
that this was due to a series of inconsistencies found 
between the veteran's accounts at the examination and the 
previously reported accounts in the claims folder.  The 
examiner pointed out that the veteran's account of rape was 
not consistent with an account quoted in the CID 
investigation.  The examiner stated that although the veteran 
claimed to have reported the rape to the CID, there is no 
mention of the rape in the CID report.  The examiner stated 
that the veteran's reported details of the alleged rape are 
very different than the account in the CID investigative 
report.  The examiner also noted that there are additional 
inconsistencies that raise concern about the overall accuracy 
of the veteran's accounts of reported events.  The examiner 
pointed out that in a psychological evaluation in 1993, the 
veteran misrepresented her military history.  The examiner 
also indicated that there were also varying and confusing 
accounts of the veteran's birthplace, employment history, 
reported marriages, and hospitalizations.  

The VA examiner stated that a diagnosis of depression was 
warranted based on the presentation and overall history of 
the veteran.  The examiner opined that PTSD due to sexual 
assault could not be diagnosed because based upon the 
available information, the assault could not be verified as 
factual with any level of certainty or confidence.  The 
examiner pointed out that previous diagnoses of PTSD were 
based upon the stressors of abusive childhood experiences and 
gender identify problems and not on any experiences in the 
military.   

The Board finds that there is no evidence of record which 
corroborates the veteran's report of a rape in service.  The 
service medical records show that on February 27 1975 and 
March 3, 1975, the veteran was treated for bleeding of the 
rectum.  However, the service medical records indicate that 
the bleeding was due to a small hemorrhoid.  The Board also 
notes that this medical treatment occurred before the alleged 
rape.  The veteran had reported seeking medical treatment the 
day after the alleged rape and days before the CID 
investigation.  The Board notes that the CID investigation 
began April 11, 1975.  There is no evidence of medical 
treatment for tearing or injuries due to a sexual assault in 
the days before the CID investigation.  The Board finds that 
the CID report does not corroborate the veteran's alleged 
sexual assault for the reasons discussed above and outlined 
in the August 2005 VA examination report.  The Board 
concludes that there is no evidence in the service medical 
records or the service personnel records which corroborates 
the alleged rape in service.         

The Board also points out that there is evidence of record 
which supports the conclusions in the August 2005 VA 
examination report.  As the VA examiner pointed out, there is 
medical evidence of record which establishes diagnoses of 
PTSD, but the diagnoses are based upon reported childhood 
trauma and abuse.  The diagnoses of PTSD are not based upon 
the trauma of a rape in service.  For instance, an October 
1992 psychological evaluation report indicates that the 
veteran reported undergoing physical and verbal abuse by her 
stepfather.  The veteran reported that after service, she was 
raped by her spouse.  She also reported that when she was in 
service, she was caught in homosexual activity but the 
veteran did not report a rape in service.  The psychologist 
concluded that the veteran may have symptoms of PTSD due to 
the veteran's early awareness of gender identity problems, 
abuse by her stepfather, and abuse by the general community 
for gender reasons.  The psychologist indicated that the 
gender identity problems resulted in a great deal of trauma.  

An April 1993 psychological report reflects diagnoses of 
dysthymia and PTSD with borderline and dissassociative 
features.  The report notes that the veteran had undergone 
abuse by her stepfather.  An October 1997 treatment record 
indicates that the veteran had a provisional diagnosis of 
PTSD and she had a history of sexual assault at age 12 years.  
A September 1998 VA mental health treatment record notes that 
the veteran had possible PTSD from childhood sexual trauma.  
The record indicates that the veteran was a victim of 
emotional abuse by her stepfather and she had a history of 
sexual abuse from a non-family member at age 12.   

In conclusion, the Board finds that there is no corroborating 
evidence of the claimed in-service stressor of assault and 
there is no competent evidence of a current diagnosis of PTSD 
based upon sexual assault in service.  The competent evidence 
establishes that the past diagnoses of PTSD have been 
attributed to childhood trauma, and not to a corroborated 
traumatic event which occurred in service.  As such, the 
preponderance of the evidence is against the claim and 
service connection for PTSD is denied.  

Whether new and material evidence has been received to reopen 
the claim for service connection for a right ankle 
disability, and if so, whether service connection is 
warranted

As noted above, regulatory amendments to 
38 C.F.R. § 3.156(a), new and material evidence, became 
effective August 29, 2001.  As the veteran's claim to reopen 
was filed prior to that date, the former provisions of 
38 C.F.R. § 3.156(a) are applicable.  

In an April 1985 rating decision, the RO denied entitlement 
to service connection for a right ankle disability on the 
basis that the evidence did not show a current diagnosis.  
The evidence of record at the time of this decision included 
the service medical records and a February 1985 VA 
examination report.  The veteran was notified of this 
decision in April 1985 and she did not file an appeal.  The 
April 1985 decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.   

In a May 1988 rating decision, the RO determined that new and 
material evidence had not been received to reopen the claim 
for service connection for a right ankle disability.  The 
veteran was notified of this decision in June 1988.  She 
filed a notice of disagreement in July 1988 and a statement 
of the case was issued in February 1989.  The next 
correspondence from the veteran was a statement received in 
December 1989, which was after the expiration of the time 
period she had to perfect her appeal.  Thus, the May 1988 
rating decision became final.  38 U.S.C.A. § 7105;38 C.F.R. 
§ 20.1103.  

In order to reopen a claim, new and material evidence must be 
submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

Evidence submitted since the May 1988 rating decision 
includes medical records dated in April and May 1993 which 
show a diagnosis of right ankle sprain Grade III and December 
1996 VA treatment record which reflects a diagnosis of right 
ankle post surgical degenerative joint disease.

The Board finds the medical records dated in April and May 
1993 and the December 1996 VA treatment record to be new and 
material evidence.  This evidence is new because it had not 
been previously submitted to agency decisionmakers, and is 
neither cumulative nor redundant.  One of the reasons for the 
denial of service connection in April 1985 was that the 
veteran did not have a current diagnosis of a right knee 
disability.  The medical records dated in April and May 1993 
establish a diagnosis of right ankle sprain Grade III and the 
December 1996 VA treatment record reflects a diagnosis of 
right ankle post surgical degenerative joint disease.  Thus, 
the Board finds this evidence to be new and material evidence 
and the claim for service connection for a right ankle 
disability is reopened.   

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
right ankle disability.   

The veteran asserts that her current right ankle disability 
is related to a right ankle injury in service.  The competent 
medical evidence of record establishes that the veteran 
currently has a right ankle disability.  A December 1996 VA 
treatment record which reflects a diagnosis of right ankle 
post surgical degenerative joint disease.  The veteran sought 
treatment for right ankle pain.  

There is competent evidence of a right ankle injury and 
diagnosis in service.  Service medical records show that the 
veteran injured her right ankle on April 18, 1975.  The 
diagnosis on the day of the injury was probable ligamentous 
injury.     X-ray examination revealed no fractures.  There 
was soft tissue swelling.  The veteran sought treatment for 
right ankle pain one week later.  The service medical records 
show a diagnosis of sprain of the right ankle.  A walking 
cast was prescribed.  Physical therapy was ordered.  The cast 
was removed in April 1975.  Two weeks after removal of the 
cast, the veteran sought treatment for swelling in the right 
ankle.  The impression was soft tissue injury of the right 
ankle.  The June 1975 separation examination report indicates 
that examination of the feet and lower extremities was 
normal.  The veteran did not report any bone or joint 
abnormality, or swollen or painful joints.   

There is no competent evidence of a link between the current 
right ankle disability and service.  The competent evidence 
of record shows that the first evidence of a diagnosis of 
right ankle disability occurred in April 1993, eighteen years 
after service separation.  Private medical records show that 
in April 1993, the veteran injured her right ankle after 
falling in a six inch hole in a sidewalk.  See the May 1996 
rehabilitation services treatment records which describe the 
injury.  X-ray examination in April 1993 revealed no ankle 
fractures or dislocations, but there was mild tissue 
swelling.  A May 1993 private medical record reflects a 
diagnosis of right ankle sprain Grade III.  Private medical 
records dated from May 1993 to April 1994 show that the 
veteran sought treatment for right ankle pain.  A February 
1994 Magnetic Resonance Imaging (MRI) indicates that the 
veteran had extensive lateral collateral ligament injury with 
soft tissue within the inferior aspect of the anterior 
lateral gutter.  A February 1994 x-ray examination of the 
right ankle was normal.  A March 1994 orthopedic consultation 
report indicates that the veteran injured her right ankle in 
April 1993.  The impression was right ankle instability with 
ostochondral fracture.  It was noted that the veteran had 
symptoms for one year following the injury.  In April 1994, 
she underwent right ankle ligament reconstruction.  A May 
1996 rehabilitation services treatment record notes that the 
veteran had a history of an injury to the right foot and 
ankle in April 1993 and she underwent a surgical procedure in 
April 1994.  It was noted that right ankle arthritis had been 
diagnosed.  The current symptoms included right ankle pain.  
The impression was right ankle trauma with resulting loss of 
ankle range of motion status post Bostrom ankle ligament 
reconstruction in April 1994.  Treatment records dated in 
November and December 1996 show that the veteran had 
worsening right ankle pain and the diagnosis was right ankle 
post surgical degenerative joint disease.  

The medical evidence of record clearly attributes the current 
right ankle disability to the post-service injury in April 
1993.  There is no contrary competent evidence of record 
which associates or relates the current right ankle 
disability to the injury in service.  As noted above, the 
right ankle was normal upon separation examination in June 
1975 and upon separation from service.  There is no evidence 
of a diagnosis of arthritis of the right ankle within one 
year from service separation.  

The veteran's own implied assertions that the current right 
ankle disability is related to or due to the right ankle 
injury in service are afforded no probative weight in the 
absence of evidence that the veteran has the expertise to 
render opinions about medical matters.  Although the veteran 
is competent to testify as to her symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  There is no evidence which establishes that the 
veteran has medical expertise and she has not submitted any 
medical evidence which supports her contentions. 

In summary, there is no competent evidence which relates the 
current right ankle disability to any injury, incident, or 
disease in service.  In fact, there is persuasive, probative 
medical evidence indicating that her current right ankle 
disability is related to a post-service injury.  As such, the 
preponderance of the evidence is against the claim for 
service connection for a right ankle disability, and the 
claim is denied.  Gilbert, 1 Vet. App. at 54.  

Entitlement to service connection for disabilities of the 
back and legs

The veteran asserts that her current arthritis of the back 
and legs is related to her active service and is due to the 
right ankle disability.  The competent medical evidence of 
record establishes that the veteran currently has arthritis 
of the back.  A 1999 VA x-ray examination report indicates 
that the veteran has lumbar spine modest osteoarthritis at 
multiple levels with kyphoscoliosis.  VA treatment records 
dated in 2001 and 2002 show diagnoses of degenerative joint 
disease of the back and knees.  A May 2002 MRI revealed 
degenerative arthritis of the lower lumbar facet joints with 
nerve root irritation, low lumbar spondylosis, and lumbo-
sacral iliac joint osteoarthritis.  The medical evidence also 
shows diagnoses of lumbar spondylosis and spinal stenosis.  
See the records from Dr. V. dated from July 2006 to October 
2006.  The medical records also document complaints of spasms 
and pain in the legs.  

There is no competent evidence of a diagnosis of a back 
disability in service.  Enlistment examination in July 1974 
and separation examination in June 1975 show that examination 
of the spine was normal.  The veteran did not report any back 
pain at the separation examination.  Regarding the legs, the 
service medical records show that in September 1974, the 
veteran reported having pain in the mid tibia and knee.  In 
November 1974, the veteran reported having pain in the right 
knee.  The diagnosis was chondromalacia.  As noted above, the 
veteran sustained a right ankle injury in service in March 
1975 and right ankle sprain was diagnosed.  Upon separation 
examination in June 1975, examination of the lower 
extremities was normal.  

There is no competent evidence of a link between the current 
back and leg disabilities to include arthritis, low back 
strain, chronic tendonitis, lumbar spondylosis, and spinal 
stenosis and service.  There is no evidence of arthritis of 
the back and legs in service or within one year from service 
separation.  The competent evidence of record shows that the 
first evidence of arthritis of the back and legs in the late 
1990's and in early 2000.  See the May 1997 VA treatment 
record, the 1999 VA x-ray examination report, the August 1999 
VA treatment record, the May 2002 MRI of the low back, and 
the VA treatment records dated in December 2001, July 2002, 
and November 2002.   

There is no competent evidence of a medical relationship 
between the current back and leg disabilities and any disease 
or injury in service.  In fact, there is competent evidence 
which relates the disabilities to post-service injuries or 
indicates that the etiology was unknown.  For instance, a 
treatment record dated in May 1992 indicates that the veteran 
had left thigh pain of unknown etiology.  A July 1992 
treatment record notes that the veteran complained of 
bilateral leg pain and she reported having a fall in 1975 
with torn ligaments.  A bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  A September 1992 treatment record 
indicates that the veteran complained of bilateral leg pain 
and the diagnosis was chronic tendonitis. A June 1993 
treatment record notes that the right lower extremity pain 
was secondary to a cast.  

Regarding the back disability, in a September 1999 statement, 
a chiropractor indicates that the veteran presented to his 
office in August 1996 with complaints of injuries she 
sustained in a fall in 1993.  The chiropractor stated that 
the veteran's injuries were a direct result of the fall in 
1993 and as a result of the fall, the veteran had altered 
biomechanics which resulted in ongoing spinal related 
symptoms.  A May 1996 rehabilitation services treatment 
record notes that the veteran reported having right-sided 
back pain since the April 1993 fall.  The impression was 
chronic low back pain, myofascial in nature, with light 
reduction in range of motion.  The physician indicated that 
the chronic low back strain on the right was secondary to the 
injury in April 1993 and the low back pain had been 
exacerbated secondary to the altered foot biomechanics.  In a 
July 2006 treatment record, Dr. V. attributes the veteran's 
current back symptomatology to a September 1996 injury.  

There is no competent evidence of a link between the current 
back and leg disabilities and a service-connected disability.  
Service connection is not in effect for any disabilities.  As 
discussed in detail above, service connection is not 
warranted for a right ankle disability.

The veteran's own implied assertions that the current back 
and leg disabilities are related to service are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
See Espiritu, supra.  There is no evidence which establishes 
that the veteran has medical expertise and she has not 
submitted any medical evidence which supports her 
contentions. 

In summary, there is no competent evidence which relates the 
current back and leg disabilities to include arthritis to any 
injury, incident, or disease in service.  As such, the 
preponderance of the evidence is against the claim for 
service connection for back and leg disabilities, and the 
claim is denied.  Gilbert, 1 Vet. App. at 54.  

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

Regarding the claim to reopen service connection for a right 
ankle disability, the Court held that 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to claimants who seek to 
reopen a claim by submitting new and material evidence 
pursuant to 38 U.S.C.A. § 5108.  See Quartuccio, supra.  In 
view of the Board's decision to reopen the claim, further 
assistance is unnecessary to aid the veteran in 
substantiating the claim.  The Court has concluded that the 
VCAA was not applicable where further assistance would not 
aid the appellant in substantiating his or her claim.  
Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

Regarding the claims for service connection, the Board 
concludes that the veteran has been afforded appropriate 
notice under the VCAA.  The RO provided VCAA notice letters 
to the veteran in November 1998, June 2000, December 2002, 
January 2001, June 2001, July 2003, September 2003, February 
2004, April 2004, and February 2005.  The letters notified 
the veteran of what information and evidence must be 
submitted to substantiate the claims for service connection, 
including the claim for service connection for PTSD due to 
personal assault.  The July 2003 letter asked the veteran to 
describe and provide details of the stressor event for the 
claim of service connection for PTSD due to personal assault 
and notified the veteran of types of non-service records that 
might corroborate a personal assault stressor.  The veteran 
was given the opportunity to submit such evidence.  The 
letters also notified the veteran as to what information and 
evidence must be provided by the veteran and what information 
and evidence would be obtained by VA.  She was also told to 
inform VA of any additional information or evidence that VA 
should have, and was told to submit evidence in support of 
her claim to the RO.  The content of the letters complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).    

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the veteran was not provided with notice of 
these elements.  However, the Board notes that as discussed 
in detail below, the preponderance of the evidence is against 
the claims for service connection, and therefore any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal.      

Although the VCAA notice was provided to the veteran 
subsequent to the initial AOJ unfavorable decision, the Board 
finds that there is no prejudice to the veteran.  As noted 
above, the veteran was provided with content-complying notice 
in several letters; the last notice is dated in February 
2005.  After the February 2005 VCAA notice was provided, the 
veteran had almost ten months to respond to the notice and 
submit additional evidence in support of her claims.  The 
Board also points out that the claims have been on appeal 
since 1998, so the veteran had several years to submit 
evidence and argument in support of her claims.  The claims 
were readjudicated in December 2005.  The Board also points 
out that the veteran has not alleged any prejudice.  The 
Board finds that the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.      

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service medical records were obtained.  The 
veteran's service personnel records were obtained.  VA 
treatment records from the VA medical facility in Milwaukee, 
Wisconsin, dated from November 1996 to December 2002 have 
been obtained.  VA treatment records from the VA medical 
facility in Fayetteville, Arkansas, dated from October 1981 
to June 1991 have been obtained.  Psychological evaluations 
by Dr. J.I. dated in April 1993, September 1993, and January 
1994 were associated with the claims folder.  Records of 
treatment for the right ankle disability dated from 1994 to 
1996 from a rehabilitative service, an orthopedic surgeon, 
and S.F. Hospital were obtained and associated with the 
claims folder.  Treatment records from the M.C. Medical 
Complex dated from 1992 to 1996, a September 1999 statement 
from a chiropractor, an October 1992 psychological evaluation 
from Dr. J.K., treatment records from Dr. V. dated from July 
2006 to December 2006, and the veteran's Social Security 
Administration records were obtained and associated with the 
claims folder.   

The veteran identified in-service treatment at the G.L. Naval 
Hospital and post service treatment at B. Hospital.  The RO 
made several attempts to obtain such records and all searches 
were unsuccessful.  No records were obtained.  The veteran 
was notified of the search results in the August 1999 
supplemental statement of the case and in a September 2003 
letter.  The RO made several attempts to obtain VA treatment 
records from the VA medical facilities in El Paso and Little 
Rock, Arkansas, and all searches were unsuccessful.  No 
records were obtained.  The veteran was notified of the 
search results in the January 2005 supplemental statement of 
the case.  There is no identified relevant evidence that has 
not been accounted for.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F. 3d 1381 (Fed. 
Cir. 2003).  Regarding the claims for service connection for 
a right ankle disability and disabilities of the back and 
legs, there is no competent evidence of an association 
between these disabilities and the veteran's period of 
service.  In fact, there is competent medical evidence of 
record attributing these disabilities to post-service 
injuries.  Thus, the Board finds that a medical examination 
or opinion to clarify the etiology of these disabilities is 
not necessary under 38 U.S.C.A. § 5103A(d).  In essence, the 
Board believes that there is already sufficient information 
of record to make a decision on these appeals.  Regarding the 
claim for service connection for PTSD due to personal 
assault, the RO obtained a medical opinion as to whether she 
has PTSD due to service.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist her in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).




ORDER

Entitlement to service connection for PTSD is not warranted 
and the appeal is denied.   

New and material evidence has been received and the claim for 
service connection for a right ankle disability is reopened.  
The appeal is granted to that extent.  

Entitlement to service connection for a right ankle 
disability is not warranted and the appeal is denied.   

Entitlement to service connection for disabilities of the 
back and legs is not warranted and the appeal is denied.   



____________________________________________
MICHAEL LANE	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


